Title: To John Adams from Bartholomé Wild, 31 March 1782
From: Wild, Bartholomé
To: Adams, John



Utrecht le 31e. Mars 1782
Vôtre Exellence

Etant Neé Libre en Suisse et plus que 40. Année dans cette Libre Republique, on ne doit pas S’ètonner que je m’interesse pour un nouveaux Peuple Libre, qui avec l’aide de Dieu à S’en Se Soustraire de la tiranie Brittanique, en S’en franchissant de l’adieu ésclavage. Nôtre Province et Surtout les habittant de cette Ville ont apris avec un Joix extraordinaire que Les Etat d’hollande les onts enfin recconnû Libre et qui Veuillent entammer un Traitté d’Amitie et de Commerce qui ne Sçauroit etre qu’avantageux pour les 2. Nations ou Republiques. Nous ésperons que les autres Provinces prendrons également avec la Frise de ferme resolution. Celle ci est pour vous aviser que Venderdi passé on à presenté une Requête aux deputés de nos Etat à ce même êffet signé de 83. Negotiants, fabriquers et Traffiquants, laquelle à êté favorablement reçu. Hier on à tenû à ce Sujet une assemblée extraordinaire pour se mettre en Etat de prendre la conclusion à l’Assemblé de Leurs Noble Puissance Mecerdi qui vient. J’ai lieu de croire que les Souhaits de tant les braves Bourgeois Seront accomplie et que nous triompherons enfin Sur tout les traittres de la Patrie Les Anglomanes.
J’ai l’honneur de vous envoyer provisionèllement La Requette, que je vous prie de ne pas laisser Sortir de vôtre Mains avant que j’aurai la sattisfaction de vous envoyer une Seconde, Sur laquelle, vous trouverés les Noms de tout ceux qui ont Signé.
J’ose vous dire qu’avec Mr. Le Procureur Hoevenaar je me Suis donné tout les mouvement pour venir jusqu’à ce point et Soyés assuré qu’a la reserve de fort pêu de Personnes, tant de nos Seigneurs, que des Bourgeois tout est pour la bonne Cause. Le Tout Puissant benissent cet Ouvrage et quelle tendent pour sa gloire et pour nôtre Commune prosperité.

Je me reccommande dans vôtre bienveuillance ayant l’honneur d’etre avec une haute Consideration De Son Exellence, Le très humble, très obeissant & très devoué serviteur
B. Wild

